Name: Council Regulation (EU) NoÃ 521/2013 of 6Ã June 2013 amending Regulation (EC) NoÃ 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo
 Type: Regulation
 Subject Matter: international affairs;  Africa;  international security
 Date Published: nan

 8.6.2013 EN Official Journal of the European Union L 156/1 COUNCIL REGULATION (EU) No 521/2013 of 6 June 2013 amending Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2010/788/CFSP of 20 December 2010 concerning restrictive measures against the Democratic Republic of the Congo and repealing Common Position 2008/369/CFSP (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EC) No 1183/2005 of 18 July 2005 (2) implements themeasures provided for in Decision 2010/788/CFSP. Annex I to Regulation (EC) No 1183/2005 lists the natural and legal persons, entities and bodies covered by the freezing of funds and economic resources under that Regulation. (2) United Nations Security Council Resolution (UNSCR) 2078 (2012) of 28 November 2012 amended the criteria for the designation of persons and entities to be subject to the restrictive measures set out in paragraphs 9 and 11 of UNSCR 1807 (2008). (3) On 20 December 2012, the Council adopted Decision 2012/811/CFSP (3) amending Decision 2010/788/CFSP in accordance with UNSCR 2078 (2012). (4) Regulation (EC) No 1183/2005 should also be amended in order to lay down the procedure for amending the list in Annex I to that Regulation. That procedure should include providing designated natural and legal persons, entities or bodies with the grounds for listing, so as to give them an opportunity to submit observations. Where observations are submitted, or substantial new evidence is presented, the Council should review its decision in light of those observations and inform the person, entity or body concerned accordingly. (5) The power to amend the list in Annex I to Regulation (EC) No 1183/2005 should be exercised by the Council, in view of the specific threat to international peace and security in the region posed by the situation in the Democratic Republic of the Congo and in order to ensure consistency with the process for amending the Annex to Decision 2010/788/CFSP. (6) These measures fall within the scope of the Treaty on the Functioning of the European Union and regulatory action at the level of the Union is therefore necessary in order to give effect to them, in particular with a view to ensuring their uniform application by economic operators in all Member States. (7) Regulation (EC) No 1183/2005 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1183/2005 is amended as follows: (1) The following Article is inserted: "Article 2a 1. Annex I shall include the natural or legal persons, entities or bodies designated by the Sanctions Committee or the United Nations Security Council as: (a) persons or entities acting in violation of the arms embargo and related measures as laid down in Article 1 of Decision 2010/788/ CFSP and Article 2 of Council Regulation (EC) No 889/2005 of 13 June 2005 imposing certain restrictive measures in respect of the Democratic Republic of Congo (4), (b) political and military leaders of foreign armed groups operating in the Democratic Republic of the Congo (DRC) who impede the disarmament and the voluntary repatriation or resettlement of combatants belonging to those groups, (c) political and military leaders of Congolese militias receiving support from outside the DRC, who impede the participation of their combatants in disarmament, demobilisation and reintegration processes, (d) political and military leaders operating in the DRC and recruiting or using children in armed conflict contrary to applicable international law, (e) individuals or entities operating in the DRC and committing serious violations involving the targeting of children or women in situations of armed conflict, including killing and maiming, sexual violence, abduction, and forced displacement, (f) individuals or entities obstructing the access to or the distribution of humanitarian assistance in the eastern part of the DRC, (g) individuals or entities illegally supporting armed groups in the eastern part of the DRC through illicit trade of natural resources, including gold, (h) individuals or entities acting on behalf of or at the direction of a designated individual or entity owned or controlled by a designated individual, (i) individuals or entities who plan, sponsor or participate in attacks against peacekeepers of the United Nations Organization Stabilization Mission in the DRC (MONUSCO). 2. Annex I shall include the grounds for listing natural or legal persons, entities or bodies, as provided by the UN Security Council or by the Sanctions Committee. 3. Annex I shall also include, where available, information necessary to identify the natural or legal persons, entities and bodies concerned, as provided by the UN Security Council or by the Sanctions Committee. With regard to natural persons, such information may include names, including aliases, date and place of birth, nationality, passport and identity card numbers, gender, address, if known, and function or profession. With regard to legal persons, entities and bodies, such information may include names, place and date of registration, registration number and place of business. Annex I shall also include the date of designation by the UN Security Council or by the Sanctions Committee. (2) Article 9 is replaced by the following: "Article 9 1. Where the UN Security Council or the Sanctions Committee designates a natural or legal person, entity or body, the Council shall include such natural or legal person, entity or body in Annex I. 2. The Council shall communicate its decision, including the grounds for listing, to the natural or legal person, entity or body referred to in paragraph 1, either directly, if the address is known, or through the publication of a notice, providing such natural or legal person, entity or body with an opportunity to present observations. 3. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the natural or legal person, entity or body accordingly. 4. Where the UN Security Council or the Sanctions Committee decides to delist a natural or legal person, entity or body, or to amend the identification data for a listed natural or legal person, entity or body, the Council shall amend Annex I accordingly. 5. The Commission shall be empowered to amend Annex II on the basis of information supplied by Member Sates." Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 6 June 2013. For the Council The President A. SHATTER (1) OJ L 336, 21.12.2010, p. 30. (2) OJ L 193, 23.7.2005, p. 1. (3) OJ L 352, 21.12.2012, p. 50. (4) OJ L 152, 15.6.2005, p. 1."